Citation Nr: 0947332	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  98-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for spinal disorders, to 
include disorders of the cervical spine, thoracic spine, and 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from September 1975 
to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2009.  He also testified before 
Veterans Law Judges, who have since retired from the Board, 
in April 2001 and June 2005.  Transcripts of the hearings are 
of record.

The case was remanded by the Board in November 2001, 
following the Veteran's claim being reopened, to obtain 
treatment records, obtain an examination, and give the 
Veteran due process notification.  The case was remanded by 
the Board again in February 2005 to afford the Veteran a 
requested hearing.  The case was remanded by the Board for a 
third time in November 2005 to obtain evidence related to a 
back injury at work in 1991.  The case was last remanded by 
the Board in August 2008 to afford the Veteran a new hearing.  
A review of the claims file indicates that all of the Board's 
remand directives have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in 
the form of medical records.  Normally, absent a waiver from 
the Veteran, a remand is necessary when evidence is received 
by the Board that has not been considered by the RO.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Here, however, some of the records 
are not pertinent to the issue on appeal because it relates 
to other disabilities; other records, while pertinent to the 
issue, are merely cumulative or duplicative of information 
already in the claims file and therefore, considered by the 
RO.  Consequently, a remand is not necessary.


Following the Veteran's hearing, he submitted several claims 
to the Board regarding service connection for 
temporomandibular joint syndrome (TMJ).  He submitted a 
petition to reopen, a motion to reconsider the November 2005 
Board decision that denied service connection for TMJ, and a 
motion contending clear and unmistakable error (CUE) in the 
November 2005 Board decision.  The Board REFERS the petition 
to reopen to the RO for adjudication.  The Veteran will 
receive separate correspondence regarding his motions to 
reconsider and CUE.


FINDINGS OF FACT

1.  Prior to 1991, there were no diagnoses of any spinal 
disorders.

2.  The Veteran injured his back in a work accident in July 
1991.

3.  Following his work injury, the Veteran has been diagnosed 
with disorders of the cervical spine, thoracic spine, and 
lumbar spine.


CONCLUSION OF LAW

The Veteran does not have spinal disorders that are the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Merits of the Claim

The Veteran contends that he has spinal disorders of the 
cervical, thoracic, and lumbar spines that are related to his 
military service.  Specifically, he contends that an in-
service motor vehicle accident in November 1976 caused his 
spine disabilities.  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's service treatment records (STRs) and personnel 
records show that he did have a motor vehicle accident in 
November 1976 and that he suffered a head injury.  A record 
dated in December 1976 shows that the Veteran was seen for 
suture removal on his chin; no mention of any back injuries 
was made.  His discharge examination dated in March 1977 
showed that the Veteran suffered a head injury and a 
laceration to the bottom of his chin as a result of the 
accident; no sequelae were noted.  Clinical examination of 
his spine revealed no abnormalities.  His STRs do not show 
any treatment for, or diagnosis of, any spine disabilities.

A VA examination dated in April 1978 showed that the Veteran 
was diagnosed with back pain without positive physical or x-
ray findings. 

Post-service medical records show that the Veteran has been 
diagnosed with disabilities of his cervical, thoracic, and 
lumbar spines.  The records indicate that the Veteran injured 
his back at work in July 1991, and that he received workers' 
compensation benefits from that injury.  The Board notes that 
the Veteran's post-service records do not show continuous 
treatment for his back prior to his work injury in 1991.  In 
this regard, the Veteran was hospitalized in 1989 for a 
septorhinoplasty, and alcohol and drug treatment.  Treatment 
records while hospitalized show complaints of hepatitis, 
hemorrhoids, and foot problems, among other complaints, but 
none related to his spine or neck.  

Prior to the Veteran's work injury in 1991, a pre-employment 
report of medical history dated in December 1990 indicates 
that the Veteran answered "no" to back and neck pain.  A 
notation indicates that the Veteran specifically denied back 
and neck pain.  Examination of the Veteran's spine revealed 
good forward flexion and normal range of motion of the 
cervical spine.  

X-rays dated in July 1991 show that the Veteran had mild 
dessication at L4-5; dessication and herniation at L5-S1; 
acute lordosis at L5-S1, spina bifida, and straightening 
cervical lordosis.  A treatment record also dated in July 
1991 shows that the Veteran reported his in-service motor 
vehicle accident and that he had a one year history of back 
pain.  A letter from J.C., D.O. dated in September 1991 show 
that the Veteran was diagnosed with somatic dysfunction of 
the thoracic spine with costovertebral involvement, which was 
opined to be the result of the July 1991 accident.  A 
workers' compensation examination in November 1993 reveals 
that the Veteran denied any previous problems with his back 
until his recent injury in July 1991.

An examination in December 1994 reveals that the Veteran 
reported that his symptoms stemmed from his work injury in 
1991.  An examination in April 1996 showed that there was a 
causal relationship between the Veteran's thoracolumbar 
strain and his work injury.  In that examination, the Veteran 
denied any symptoms involving the back prior to July 1991; he 
reported the in-service motor vehicle accident with a vague 
recollection for what happened.  A letter from a VA physician 
dated in May 1997 indicates that the Veteran's in-service 
motor vehicle accident was opined to be of significant force 
to injure the entire spine, including the lower thoracic 
spine; and that it was much more likely that an injury to the 
lower thoracic spine would result from that accident as 
opposed to the minor trauma incurred in the Veteran's July 
1991 work injury.

The Veteran was afforded a VA examination in January 2004.  
His claims file was reviewed.  Following an exhaustive 
examination, the Veteran was diagnosed with degenerative disc 
disease of the lumbar spine with radiculopathy in the left 
lower extremity secondary to the same condition; and 
osteophytosis of the cervical spine at C2/C3 level with 
chronic strain.  The examiner was unable to relate the 
Veteran's conditions to service without the resort to 
speculation.  The examiner noted that they were unable to 
find documentation of a spinal injury and treatment in 
service, and that the earliest evidence related to treatment 
of the spine started around 1991.

A record dated in December 2005 related to workers' 
compensation shows that the Veteran reported that his 
original injury occurred in July 1991, with a recurrence in 
May 2005.  A subsequent record dated in January 2006 record 
indicates that with regards to the Veteran's claim for 
service connection for TMJ, the Veteran gave a wrong history 
to a doctor.  The record shows that the Veteran gave the 
impression that his work injury was a motor vehicle accident 
and it was not. 

Here, there is evidence that the Veteran has current 
disorders of the cervical spine, thoracic, spine, and lumbar 
spine.  The Board acknowledges that the Veteran was in a 
motor vehicle accident in service, and his contentions that 
he injured his spine in service.  The Veteran is competent to 
testify regarding an in-service injury and his symptomatology 
following an injury.  Competent testimony is limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, felt, 
seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, while his discharge examination shows that he 
suffered a head injury and had lacerations to his chin, no 
findings were made with regards to his spine.  Additionally, 
clinical examination of his spine was normal; no 
abnormalities were noted.  Furthermore, none of the Veteran's 
STRs show any complaints related to his spine following the 
motor vehicle accident.  In this case, the Board finds the 
lack of contemporaneous medical records related to the spine 
at the time of the accident persuasive, especially as the 
discharge examination noted the accident.  Additionally, at a 
VA examination in 1978, the year following the Veteran's 
discharge from service, although the Veteran had back pain, 
there were no positive physical or x-ray findings.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez, 13 Vet. 
App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  
Additionally, the evidence does not show any persuasive nexus 
between the Veteran's disabilities and his service.  Here, 
the medical evidence does not show any diagnosed conditions 
until after the Veteran's work injury in 1991.  Medical 
evidence in the form of the September 1991 letter and April 
1996 examination show that the Veteran's spine disabilities 
were opined to be the result of the July 1991 work injury.  
Furthermore, at an examination in December 1994, the Veteran 
himself related his complaints to the 1991 work accident.  
The Board acknowledges the May 1997 opinion that the 
Veteran's lower thoracic spine injury was more likely related 
to the Veteran's in-service motor vehicle accident.  However, 
the Board does not find this opinion persuasive in light of 
the lack of contemporaneous medical records at the time of 
the Veteran's in-service accident showing spine injuries.  
Additionally, the January 2004 VA examiner was unable to 
provide any nexus opinion without resorting to speculation.  
In sum, the competent medical evidence of record does not 
show that service connection is warranted.  

The Board acknowledges the Veteran's testimony injuring his 
back during the in-service motor vehicle accident and about 
the continuity of symptomatology since the accident.  
However, while the Veteran is competent to testify regarding 
the continuity of symptomatology, the Board does not find him 
to be credible.  Credibility is an adjudicative, not a 
medical determination.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the Veteran's statements are 
inconsistency.  

There are inconsistencies in the record of the Veteran's 
contended continuity of symptomatology.  Here, the Veteran is 
inconsistent depending on the circumstances.  In a December 
1990 examination for employment, the Veteran specifically 
denied back and neck pain.  No mention was made of any in-
service accident that injured his spine.  A workers' 
compensation examination in November 1993 reveals that the 
Veteran denied any previous problems with his back until his 
recent injury in July 1991.  An examination in December 1994 
reveals that the Veteran reported that his symptoms stemmed 
from his work injury in 1991.  An examination in April 1996 
shows that the Veteran denied any symptoms involving the back 
prior to July 1991, although he reported the in-service 
accident.  The medical records related to the workers' 
compensation claim show that the Veteran did not ascribe his 
symptoms to an in-service injury; rather, they were the 
result of the work injury.  The Board acknowledges that he 
mentioned the motor vehicle accident in a record dated in 
July 1991; but, he only indicated back pain for one year.  He 
did not report that he had continuing pain since the in-
service accident.  The Veteran's contentions change depending 
on whether he is filing for workers' compensation benefits or 
for VA benefits.  

The Board also finds the absence of medical records showing 
continuous treatment for the Veteran's back persuasive and 
also contradicts his assertions of the continuity of 
symptomatology.  The Board notes that the Veteran spent a 
considerable amount of time hospitalized in 1989 for alcohol 
and drug treatment; yet, he did not complain of back or neck 
problems, although he did have other health complaints.

Regardless of whether the Veteran is purposely providing a 
false history or unintentionally doing so because of some 
cognitive impairment, the ultimate conclusion is that his 
statements are simply not credible evidence.  Moreover, to a 
large extent, as discussed above, there are objective 
documents that clearly refute his reported history.  Because 
of the inconsistency, the Board finds that the appellant's 
allegations have limited, if any, probative value.

The Board acknowledges the Veteran's belief that he has 
spinal disorders, to include disorders of the cervical spine, 
thoracic spine, and lumbar spine related to his military 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) 
(2009).  Consequently, the Veteran's own assertions as to 
diagnosis and etiology of a disability have no probative 
value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
spinal disorders, to include disorders of the cervical spine, 
thoracic spine, and lumbar spine loss is denied.  See 38 
U.S.C.A §5107 (West 2002 & Supp. 2009).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that at the time of the Veteran's initial 
claim, the VCAA had not yet been enacted.  Following the 
Board's remand in November 2001, the Veteran was apprised of 
VA's duties to both notify and assist in correspondence dated 
in March 2002 and November 2005.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured VA examinations in furtherance of his 
claim.  The Board notes that the Veteran submitted a release 
form in February 2004 directly to the hospital in England 
that treated him after his in-service injury.  However, no 
records from the hospital are included in the claims file.  
The Board finds that a remand for VA to obtain the records is 
not necessary as the Veteran, despite having been notified in 
accordance with VA's duty to assist in March 2002, chose 
instead to obtain the records himself.  Therefore, the Board 
concludes that VA has discharged its duty to further assist 
the Veteran in obtaining these outstanding records.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is 
not a one-way street).  VA has no duty to inform or assist 
that was not met.

A VA opinion with respect to the issue on appeal was obtained 
in January 2004.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted above, the Board finds that the January 2004 VA 
opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and 
provides an explanation for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

	




ORDER

Entitlement to service connection for spinal disorders, to 
include disorders of the cervical spine, thoracic spine, and 
lumbar spine is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


